Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
Anthony Kotin, an individual (“Employee”), and, Magellan Health Services, Inc.
on behalf of itself and its subsidiaries and affiliates (collectively referred
to herein as “Employer”).

 

WHEREAS, Employer desires to continue to obtain the services of Employee and
Employee desires to continue to render services to Employer; and

 

WHEREAS, Employer and Employee desire to set forth the terms and conditions of
Employee’s employment with Employer under this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants and agreements contained in this Agreement, the parties agree as
follows:

 

STATEMENT OF AGREEMENT

 

1.             Employment.  Employer agrees to employ Employee, and Employee
accepts such employment in accordance with the terms of this Agreement, for a
term of one year commencing on November 10, 2003 and, unless terminated earlier
in accordance with the terms of this Agreement, ending on November 9, 2004. 
Thereafter, this Agreement shall automatically renew for twelve (12) month
periods, unless sooner terminated as provided herein.  If either party desires
not to renew the Agreement, they must provide the other party with written
notice of their intent not to renew the Agreement at least fifteen (15) days
prior to the next renewal date. Employer’s notice of intent not to renew the
Agreement shall be deemed to be a termination without cause and the provisions
of Section 6(c) shall apply.

 

2.             Position and Duties of Employee.  Employee will serve as Chief
Marketing Officer of Employer.  Employee agrees to serve in such position, or in
such other positions as Employer determines from time to time, and to perform
the duties that Employer may assign from time to time to Employee, at the same
or greater base salary level and a similar location, until the expiration of the
term or such time as Employee’s employment with Employer is terminated pursuant
to this Agreement.

 

3.             Time Devoted.  Employee will devote his or her full business time
and energy to the business affairs and interests of Employer, and will use his
or her best efforts and abilities to promote Employer’s interests.  Employee
agrees that he or she will diligently endeavor to perform services contemplated
by this Agreement in a manner consistent with his or her position and in
accordance with the policies established by the Employer.

 

4.             Compensation.

 

(a)           Base Salary.  Employer will pay Employee a base salary in the
amount of Three Hundred Thousand dollars per year, which amount will be paid in
semi-monthly intervals less

 

--------------------------------------------------------------------------------


 

Employment Agreement

Mr. Anthony Kotin

October 8, 2003

 

appropriate withholdings for federal and state taxes and other deductions
authorized by Employee.  Such salary will be subject to review and adjustment by
Employer not less than annually.

 

(b)           Benefits.  Employee will be eligible to participate in Employer’s
Benefit Plans commensurate with his or her position.  Employee will receive
separate information detailing the terms of such Benefit Plans and the terms of
those plans will control.  Employee also will be eligible to participate in any
annual incentive plan and stock option plan applicable to Employee by their
terms respectively. During the term of this Agreement, Employee will be entitled
to such other benefits of employment with Employer as are now or may later be in
effect for salaried employees of Employer, and also will be eligible to
participate in other benefits adopted for employees at his or her level.

 

5.             Expenses.  During the term of this Agreement, Employer will
reimburse Employee promptly for all reasonable travel, entertainment, parking,
business meetings and similar expenditures in pursuance and furtherance of
Employer’s business upon receipt of reasonably supporting documentation as
required by Employer’s policies applicable to its employees generally.

 

6.             Termination.

 

(a)           Termination Due to Resignation.  Employee may resign his or her
employment at any time by giving 30 days written notice of resignation to
Employer.  Except as otherwise set forth in this Agreement, Employee’s
employment, and Employee’s right to receive compensation and benefits from
Employer, will terminate upon the effective date of Employee’s termination.

 

If Employee resigns pursuant to this Section 6(a), Employer’s only remaining
financial obligation to Employee under this Agreement will be to pay: (i) any
earned but unpaid Base Salary and accrued Paid Time Off through the effective
date of Employee’s termination; (ii) reimbursement of expenses incurred by
Employee through the effective date of termination which are reimbursable
pursuant to this Agreement; and (iii) the Employee’s vested portion of any
Magellan deferred compensation or other benefit plan.

 

(b)           Termination with Cause.  Except as otherwise set forth in this
Agreement, Employee’s employment, and Employee’s right to receive compensation
and benefits from Employer, will be terminated for cause at the discretion of
Employer under the following circumstances:

 

(i)            Employee’s commission of an act of fraud or dishonesty involving
his or her duties on behalf of Employer;

(ii)           Employee’s failure or refusal to faithfully and diligently
perform duties assigned to Employee or other breach of any material term under
this Agreement;

(iii)          Employee’s failure or refusal to abide by Employer’s policies,
rules, procedures or directives; or

 

2

--------------------------------------------------------------------------------


 

(iv)          Employee’s conviction of a felony or a misdemeanor involving moral
turpitude.

 

If Employee is terminated pursuant to this Section 6(b), Employer’s only
remaining financial obligation to Employee under this Agreement will be to pay:
(i) any earned but unpaid Base Salary and accrued Paid Time Off through the date
of Employee’s termination; (ii) reimbursement of expenses incurred by Employee
through the date of termination which are reimbursable pursuant to this
Agreement; and (iii) the Employee’s vested portion of any Magellan deferred
compensation or other benefit plan.

 

For the events described in Sections 6(b)(ii) and (iii), Employer will give
Employee written notice of such deficiency and a reasonable opportunity to cure
such situation, but in no event more than thirty days.

 

(c)           Termination Without Cause.  Employer may terminate this Agreement
without cause at any time.  “Without cause” termination shall include, but not
be limited to: (i) Employer’s notice to Employee of its intent not to renew this
Agreement in accordance with the provisions of Section 1 hereof; (ii) Employer’s
notice to Employee that his or her position will be relocated to an office which
is greater than 35 miles from Employee’s prior office location; and (iii)
Employer’s reduction of Employee’s base salary to less than the base salary
identified in Section 4(a) of this Agreement.  If Employer terminates this
Agreement without cause, Employer shall continue to pay Employee the
compensation provided for in Section 4(a) of this Agreement for a period of time
equal to twelve months. Such pay continuation is contingent upon Employee
executing Employer’s standard severance agreement, which incorporates a general
release, at the time of termination.  In addition, Employee will receive (i) any
earned but unpaid Base Salary and accrued Paid Time Off through the date of
Employee’s termination; (ii) reimbursement of expenses incurred by Employee
through the date of termination which are reimbursable pursuant to this
Agreement; and (iii) the Employee’s vested portion of any Magellan Health
Services retirement, deferred compensation or other benefit plan, including but
not limited to, any stock option or restricted stock grant plans, in accordance
with the terms of those plans. If Employee participates in any bonus plan(s),
including but not limited to, any long term bonus plan(s), Employer may pay
Employee, on a pro-rata basis, the amount of such plan(s) as Employee would have
earned if Employee had been employed for the full calendar year. The pro-ration
will be determined by the fraction of the number of months in the calendar year
in which the Employee worked (rounded to the nearest whole month) divided by 12
months. In determining whether a pro-rata bonus shall be paid to Employee, the
Employer may consider factors that include but are not limited to (i) the
Employee’s target bonus (percentage of base salary), (ii) the Company’s
financial performance and (iii) the Employee’s achievement of his or her
specific performance objectives. At the time of termination, Employer shall
determine the Employee’s bonus amount, if any. Notwithstanding the foregoing,
any payout of such bonus amount shall be contingent upon the Company satisfying
the financial targets established by the Company’s Board of Directors. Payment
of any bonus shall be made at the time of the annual bonus payout for all
employees. COBRA coverage may be elected to continue health, dental, and vision
insurance during the Severance Period and beyond. If COBRA coverage is elected,
Employee will pay only the

 

3

--------------------------------------------------------------------------------


 

employee contribution rate for the health insurance portion of the COBRA
coverage during the Severance Period.  Dental and vision coverage under COBRA
will be billed at the full COBRA rate.

 

(d)           Automatic Termination.  This Agreement will terminate
automatically upon the death or permanent disability of Employee.  Employee will
be deemed to be “Disabled” or to suffer from a “Disability” within the meaning
of this Agreement if, because of a physical or mental impairment, Employee has
been unable to perform the essential functions of his or her position, with or
without reasonable accommodation, for a period of 180 consecutive days, or if
Employee can reasonably be expected to be unable to perform the essential
functions of his or her position for such period.  If Employee is terminated
pursuant to this Section 6(d), Employee will receive (i) any earned but unpaid
Base Salary and accrued Paid Time Off through the date of Employee’s
termination; (ii) reimbursement of expenses incurred by Employee through the
date of termination which are reimbursable pursuant to this Agreement; and (iii)
the Employee’s vested portion of any Magellan Health Services retirement,
deferred compensation or other benefit plan, including but not limited to, any
stock option or restricted stock grant plans, in accordance with the terms of
those plans. If Employee participates in any bonus plan(s), including but not
limited to, any long term bonus plan(s), Employer may pay Employee, on a
pro-rata basis, the amount of such plan(s) as Employee would have earned if
Employee had been employed for the full calendar year. The pro-ration will be
determined by the fraction of the number of months in the calendar year in which
the Employee worked (rounded to the nearest whole month) divided by 12 months. 
In determining whether a pro-rata bonus shall be paid to Employee, the Employer
may consider factors that include but are not limited to (i) the Employee’s
target bonus (percentage of base salary); (ii) the Company’s financial
performance; and (iii) the Employee’s achievement of his or her specific
performance objectives. At the time of termination, Employer shall determine the
Employee’s bonus amount, if any. Notwithstanding the foregoing, any payout of
such bonus amount shall be contingent upon the Company satisfying the financial
targets established by the Company’s Board of Directors. Payment of any bonus
shall be made at the time of the annual bonus payout for all employees.

 

(e)           Effect of Termination.  Except as otherwise provided for in this
Section 6, upon termination of this Agreement, all rights and obligations under
this Agreement will cease except for the rights and obligations under Sections 4
and 5 to the extent Employee has not been compensated or reimbursed for services
performed prior to termination (the amount of compensation to be prorated for
the portion of the pay period prior to termination); the rights and obligations
under Sections 7, 8 and 9; and all procedural and remedial provisions of this
Agreement.

 

7.             Protection of Confidential
Information/Non-Competition/Non-Solicitation.

 

Employee covenants and agrees as follows:

 

(a)(i)        Confidential Information:  During Employer’s employment of
Employee and for a period of one year following the termination of Employee’s
employment for any reason, Employee will not use or disclose, directly or
indirectly, for any reason whatsoever or in any way, other than at the direction
of Employer during the course of Employee’s employment or after receipt of the
prior written consent of Employer, any confidential information of Employer or
its controlled

 

4

--------------------------------------------------------------------------------


 

subsidiaries or affiliates, that comes into his or her knowledge during his or
her employment by Employer (the “Confidential Information” as hereinafter
defined).  The obligation not to use or disclose any Confidential Information
will not apply to any Confidential Information that is or becomes public
knowledge through no fault of Employee, and that may be utilized by the public
without any direct or indirect obligation to Employer, but the termination of
the obligation for non-use or nondisclosure by reason of such information
becoming public will extend only from the date such information becomes public
knowledge.  The above will be without prejudice to any additional rights or
remedies of Employer under any state or federal law protecting trade secrets or
other information.

 

(a)(ii)       Trade Secrets.  Employee shall hold in confidence all Trade
Secrets of Employer, its direct and indirect subsidiaries, and/or its customers
that came into his or her knowledge during his or her employment by Employer and
shall not disclose, publish or make use of at any time after the date hereof
such Trade Secrets, other than at the direction of Employer, for as long as the
information remains a Trade Secret.

 

(a)(iii)      For purposes of this Agreement, the following definitions apply:

 

“Confidential Information” means any data or information, other than Trade
Secrets, that is valuable to Employer and not generally known to the public or
to competitors of Employer.  It is understood that the term “Confidential
Information” does not mean and shall not include information which:

 

(a)           is or subsequently becomes publicly available without the breach
of any obligation owed to the Employer;

 

(b)           is disclosed with the prior written approval of the Employer; or

 

(c)           is obligated to be produced under order of a court of competent
jurisdiction or a valid administrative, congressional, or other  subpoena, civil
investigative demand or similar process; provided, however, that upon issuance
of any such order, subpoena, demand or other process, the Employee shall
promptly notify the Employer and shall provide the Employer with an opportunity
(if then available) to contest, at the Employer’s expense, the propriety of such
order or subpoena (or to arrange for appropriate safeguards against any further
disclosure by the court or administrative or congressional body seeking to
compel disclosure of such Confidential Information).

 

“Trade Secret” means information including, but not limited to, any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

5

--------------------------------------------------------------------------------


 

(a)(iv)     Interpretation.  The restrictions stated in paragraphs 7(a)(i) and
7(a)(ii) are in addition to and not in lieu of protections afforded to trade
secrets and confidential information under applicable state law.  Nothing in
this Agreement is intended to or shall be interpreted as diminishing or
otherwise limiting Employer’s right under applicable state law to protect its
trade secrets and confidential information.

 

(b)           Non-Competition.

 

(i)            Employee covenants and agrees that during the term of his or her
employment with Employer and for a period of one year immediately following the
termination of said employment for any reason, he or she will not, on his or her
own behalf or as a partner, officer, director, employee, agent, or consultant of
any other person or entity, directly or indirectly, engage or attempt to engage
in the business of providing or selling services in the United States that  are
services offered by Employer at the time of the termination of this Agreement,
unless waived in writing by Employer in its sole discretion. Employee recognizes
that the above restriction is reasonable and necessary to protect the interest
of the Employer and its controlled subsidiaries and affiliates.

 

(ii)           During the one year period immediately following Employee’s
termination from his or her employment with Employer, Employee may submit a
written request to Employer outlining a proposed employment or other employment
opportunity that Employee is considering. Employer will review such request, and
make a determination within ten (10) business days following receipt of such
request, in its sole discretion, as to whether the opportunity would constitute
a breach of the non-competition covenant.

 

(c)           Non-Solicitation.  To protect the goodwill of Employer and its
controlled subsidiaries and affiliates, or the customers of Employer and its
controlled subsidiaries and affiliates, Employee agrees that, for a period of
one year immediately following the termination of his or her employment with
Employer, he or she will not, without the prior written permission of Employer,
directly or indirectly, for himself or herself or on behalf of any other person
or entity, solicit, divert away, take away or attempt to solicit or take away
any Customer of Employer for purposes of providing or selling services that are
offered by Employer, if Employer, or the particular controlled subsidiary or
affiliate of Employer, is then still engaged in the sale or provision of such
services at the time of the solicitation.  For purposes of this Section 7(c),
“Customer” means any individual or entity to whom Employer or its controlled
subsidiaries or affiliates has provided, or contracted to provide, services and
with whom Employee had, alone or in conjunction with others, contact with or
knowledge of, during the twelve months prior to the termination of his or her
employment.  For purposes of this Section 7(c), Employee had contact with or
knowledge of a customer if (i) Employee had business dealings with the customer
on behalf of Employer or its controlled subsidiaries or

 

6

--------------------------------------------------------------------------------


 

affiliates; (ii) Employee was responsible for supervising or coordinating the
dealings between the customer and Employer or its controlled subsidiaries or
affiliates; or (iii) Employee obtained or had access to trade secrets or
confidential information about the customer as a result of Employee’s
association with Employer or its controlled subsidiaries or affiliates.

 

(d)           Solicitation of Employees.  During Employer’s employment of
Employee and for a period of one year following the termination of Employee’s
employment with Employer for any reason, Employee will not solicit for
employment, directly or indirectly, any employee of Employer or any of its
controlled subsidiaries or affiliates who was employed with Employer or its
controlled subsidiaries or affiliates within the one year period immediately
prior to Employee’s termination.

 

8.             Work Made for Hire.  Employee agrees that any written program
materials, protocols, research papers, other writings, as well as improvements,
inventions, new techniques, programs or products (the “Work”) made or developed
by Employee within or after normal working hours relating to the business or
activities of Employer or any of its subsidiaries, shall be deemed to have been
made or developed by Employee solely for the benefit of Employer and will be
considered “work made for hire” within the meaning of the United States
Copyright Act, Title 17, United States Code, which vests all copyright interest
in and to the Work in the Employer.  In the event, however, that any court of
competent jurisdiction finally declares that the Work is not or was not a work
made for hire as agreed, Employee agrees to assign, convey, and transfer to the
Employer all right, title and interest Employee may presently have or may have
or be deemed to have in and to any such Work and in the copyright of such work,
including but not limited to, all rights of reproduction, distribution,
publication, public performance, public display and preparation of derivative
works, and all rights of ownership and possession of the original fixation of
the Work and any and all copies. Additionally, Employee agrees to execute any
documents necessary for Employer to record and/or perfect its ownership of the
Work and the applicable copyright.

 

9.             Property of Employer.  Employee agrees that, upon the termination
of Employee’s employment with Employer, Employee will immediately surrender to
Employer all property, equipment, funds, lists, books, records and other
materials of Employer or its controlled subsidiaries or affiliates in the
possession of or provided to Employee.

 

10.          Governing Law.  This Agreement and all issues relating to the
validity, interpretation, and performance will be governed by, interpreted, and
enforced under the laws of the State of Maryland.

 

11.          Remedies.  An actual or threatened violation by Employee of the
covenants and obligations set forth in Sections 7, 8 and 9 will cause
irreparable harm to Employer or its controlled subsidiaries or affiliates and
that the remedy at law for any such violation will be inadequate. Employee
agrees, therefore, that Employer or its controlled subsidiaries or affiliates
will be entitled to appropriate equitable relief, including, but not limited to,
a temporary restraining order and a preliminary injunction, without the
necessity of posting a bond.  Employee will also be entitled to seek equitable
relief against Employer in connection with enforcement of the covenants and

 

7

--------------------------------------------------------------------------------


 

obligations set forth in Sections 7, 8 and 9.  The provisions of Sections 4, 5,
6, 7, 8 and 9 will survive the termination of this Agreement in accordance with
the terms set forth in each Section.

 

12.          Arbitration.  Except for an action for injunctive relief as
described in Section 11, any disputes or controversies arising under this
Agreement will be settled by arbitration in Columbia, Maryland in accordance
with the rules of the American Arbitration Association relating to the
arbitration of employment disputes.  The determination and findings of such
arbitrators will be final and binding on all parties and may be enforced, if
necessary, in any court of competent jurisdiction.  The costs and expenses of
the arbitration shall be paid for by Employer, but each party shall pay its own
attorney’s fees and other litigation costs.

 

/s/ AMK

 

Employee’s

Initials

 

13.          Notices.  Any notice or request required or permitted to be given
to any party will be given in writing and, excepting personal delivery, will be
given at the address set forth below or at such other address as such party may
designate by written notice to the other party to this Agreement:

 

To Employee:

 

Anthony Kotin

 

 

400 N. McClurg Court

 

 

Apt. 3710

 

 

Chicago, Illinois 60611

 

 

(773) 348-3487

 

 

 

To Employer:

 

Magellan Health Services, Inc.

 

 

6950 Columbia Gateway Drive

 

 

Columbia, Maryland 21046

 

 

Attention: General Counsel

 

Each notice given in accordance with this Section will be deemed to have been
given, if personally delivered, on the date personally delivered; if delivered
by facsimile transmission, when sent and confirmation of receipt is received;
or, if mailed, on the third day following the day on which it is deposited in
the United States mail, certified or registered mail, return receipt requested,
with postage prepaid, to the address last given in accordance with this Section.

 

14.          Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and should not be construed or
interpreted to restrict or modify any of the terms or provisions of this
Agreement.

 

15.          Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision will be fully severable and this
Agreement and each separate provision will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this

 

8

--------------------------------------------------------------------------------


 

Agreement, and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  In addition,
in lieu of such illegal, invalid or unenforceable provision, there will be added
automatically, as a part of this Agreement, a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable, to the extent such reformation is allowable under
applicable law.

 

16.          Binding Effect.  This Agreement will be binding upon and shall
inure to the benefit of each party and each party’s respective successors, heirs
and legal representatives.  This Agreement may not be assigned by Employee to
any other person or entity but may be assigned by Employer to any subsidiary or
affiliate of Employer or to any successor to or transferee of all, or any part,
of the stock or assets of Employer.

 

17.          Employer Policies, Regulations, and Guidelines for Employees. 
Employer may issue policies, rules, regulations, guidelines, procedures or other
material, whether in the form of handbooks, memoranda, or otherwise, relating to
its Employees.  These materials are general guidelines for Employee’s
information and will not be construed to alter, modify, or amend this Agreement
for any purpose whatsoever.

 

18.          Waiver of Claim Against Employer Pursuant to the Chapter 11 Filing.
Employee agrees to waive any claim he/she may have relating to Employer’s
rejection of Employee’s executory contract in the course of its Chapter 11
filing.  To the extent Employee has filed a proof of claim with the bankruptcy
court, Employee agrees to take affirmative steps to withdraw such claim.

 

19.          Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties with respect to its subject matter and
supersedes all prior agreements and understandings, whether written or oral,
relating to its subject matter, unless expressly provided otherwise within this
Agreement.  No amendment or modification of this Agreement, will be valid unless
made in writing and signed by each of the parties.  No representations,
inducements, or agreements have been made to induce either Employee or Employer
to enter into this Agreement, which are not expressly set forth within this
Agreement.    Employee and Employer acknowledge and agree that Employer’s
controlled subsidiaries and affiliates are express third party beneficiaries of
this Agreement.

 

[signatures follow]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 27th
day of October, 2003.

 

 

MAGELLAN HEALTH SERVICES, INC.

“Employee”

“Employer”

 

 

 

 

/s/ Anthony M. Kotin

 

By:

/s/ Steve Shulman

 

Anthony Kotin

 

 

9

--------------------------------------------------------------------------------


 

 

Name:

Steve Shulman

 

 

 

 

Title:

Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------